Case 3:18-cv-00307-JPG Document 42 Filed 10/18/19 Pagelof4 Page ID #111

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

DATHAN BROOKS,
Plaintiff,
NO: 3:18-cv-00307

VS.

KARL STORZ ENDOSCOPY-AMERICA, INC.
COMPANY OF AMERICA,

Net ee ee ee ee ee ae ee

Defendant.

FIRST AMENDED COMPLAINT
COUNT I

Retaliatory Discharge

Now comes the plaintiff, Dathan L. Brooks, by his attorneys, Bonifield & Rosenstengel,
P.C., and for his cause of action against the defendant, Karl Storz Endoscopy America Inc.,
respectfully represents unto the Court as follows:

1. The Plaintiff is a citizen of Madison County, Illinois.

2. The Defendant , Karl Storz Endoscopy America Inc. is a Corporation
incorporated in the State of California with its principal place of business in California and
the amount in controversy exceeds $75,000.00 exclusive of interest and costs.

3. On May 27, 2015 and for a period of time prior thereto the plaintiff was an employee of
the defendant Karl Storz Endoscopy America Inc. and was in all respects performing the duties of
his employment and while on the job on that date the plaintiff was involved in an automobile
accident in which he was injured.

4, The injuries sustained by the plaintiff, Dathan L. Brooks rendered him unable to

perform his employment and he was temporarily totally disabled for a period of time.

Page 1 of 4
Case 3:18-cv-00307-JPG Document 42 Filed 10/18/19 Page 2of4 Page ID #112

5. As a result of that disability and the medical bills he incurred the plaintiff became
entitled to and did apply for certain benefits under the Illinois Workers’ Compensation Act.

6. The Illinois Workers’ Compensation Act 820ILCS305/4(h) makes it unlawful for an
employer to discharge or in other way discriminate against an employee because of the exercise of
his or her rights under the Act and it became the duty of the defendant Karl Storz Endoscopy
America Inc., as the employer to comply with the Act, but that duty notwithstanding the defendant
discharged the plaintiff from its employment on September 23, 2015 as a result of him seeking
rights under the Workers’ Compensation Act.

7. Asa direct and proximate result of the unlawful discharge on the part of the defendant
the Plaintiff suffered injuries and damages as hereinafter setforth :

a. He has suffered a loss of income and benefits in the past and
is likely to suffer loss of income and benefits in the future;

b. He has suffered emotional distress in the past and is
likely to suffer emotional distress in the future;

WHEREFORE, the plaintiff, Dathan L. Brooks, prays for judgment against the
defendant, Karl Storz Endoscopy America, Inc., for a fair and just award in excess of Seventy-

Five Thousand Dollars ($75,000) exclusive of costs plus costs of this suit.

COUNT I

Wilful and Wanton Conduct

 

Now comes the plaintiff, Dathan L. Brooks, by his attorneys, Bonifield & Rosenstengel,
P.C., and for his cause of action against the defendant, Karl Storz Endoscopy America Inc.,

hereinafter referred to as Karl Storz respectfully represents unto the Court as follows:

Page 2 of 4
Case 3:18-cv-00307-JPG Document 42 Filed 10/18/19 Page 3of4 Page ID #113

1. The Plaintiff is a citizen of Madison County, Illinois.

2. The Defendant , Karl Storz Endoscopy America Inc. is a Corporation
incorporated in the State of California with its principal place of business in California and
the amount in controversy exceeds $75,000.00 exclusive of interest and costs.

3. On May 27, 2015 and for a period of time prior thereto the plaintiff was an employee of
the defendant Karl Storz Endoscopy America Inc. and was in all respects performing the duties of
his employment and while on the job on that date the plaintiff was involved in an automobile
accident in which he was injured.

4. The injuries sustained by the plaintiff, Dathan L. Brooks rendered him unable to
perform his employment and he was temporarily totally disabled for a period of time.

5. As a result of that disability and the medical bills he incurred the plaintiff became
entitled to and did apply for certain benefits under the Illinois Workers’ Compensation Act.

6. The Illinois Workers’ Compensation Act 820ILCS305/4(h) makes it unlawful for an
employer to discharge or in other way discriminate against an employee because of the exercise of
his or her rights under the Act and it became the duty of the defendant Karl Storz Endoscopy
America Inc., as the employer to comply with the Act, but that duty notwithstanding the defendant
discharged the plaintiff from its employment on September 23, 2015 as a result of him seeking
rights under the Workers’ Compensation Act.

7. Asa direct and proximate result of the unlawful discharge on the part of the defendant
he Plaintiff suffered injuries and damages as hereinafter setforth :

a. He has suffered a loss of income and benefits in the past and
is likely to suffer loss of income and benefits in the future;

b. He has suffered emotional distress in the past and is
likely to suffer emotional distress in the future;

Page 3 of 4
Case 3:18-cv-00307-JPG Document 42 Filed 10/18/19 Page 4of4 Page ID #114

8. With full knowledge of the provisions of the Illinois Workers’ Compensation Act
the defendant knowingly wilfully, wantonly and with the disregard of welfare and rights of the
plaintiff discharged the plaintiff from its employment by way of punishment for the continued
pursuit of his rights under the Illinois Workers’ Compensation Act.

9. As a direct and proximate result of the foregoing wilful and wanton act on the part

of the defendant the Plaintiff has suffered damages as reflected above.

WHEREFORE, the plaintiff, Dathan L. Brooks, prays for judgment against the
defendant, Karl Storz Endoscopy America, Inc., for a fair and just award as sought in Count I of
this Complaint and a further sum by way of punitive damages in an amount in excess of Seventy
Five Thousand Dollars ($75,000) exclusive of costs plus costs of this suit for this Count II

Dathan L. Brooks,

/s/Jon E. Rosenstengel
Jon E. Rosenstengel

LAW OFFICES

Bonifield & Rosenstengel, P.C.
16 East Main Street

Belleville, IL 62220-1602
(618) 277-7740;

Fax: 618-277-5155
jon@brlawfirm.com

Page 4 of 4
